MEMORANDUM OF DECISION.
Larry Parks appeals from a judgment entered by the Superior Court, Cumberland County, upon jury verdicts convicting him of one count of aggravated assault, 17-A M.R.S.A. § 208 (1983) (Class B), one count of kidnapping, 17-A M.R.S.A. § 301 (1983) (Class A), two counts of rape, 17-A M.R.S. A. § 252 (1983) (Class A) and four counts of gross sexual misconduct, 17-A M.R.S.A. § 253 (1983 and Supp.1987) (Class A). Contrary to Parks’s contentions on appeal, we conclude that any lapses by the prosecutor in his closing remarks, to which no objection was taken, do not rise to the level of obvious error; that this record does not reveal representational deficiencies requiring us to recognize on direct appeal Parks’s claim of ineffective assistance of counsel at trial, see State v. Bagley, 507 A.2d 560, 563 (Me.1986); and that other unpreserved claims of error did not affect the defendant’s substantial rights, see M.R.Crim.P. 52(b).
The entry is:
Judgment affirmed.
All concurring.